Citation Nr: 0721149	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  00-22 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for residuals of a left 
elbow fracture from February 1, 1996 to April 14, 2005?

2.  What evaluation is warranted for a limitation of left 
elbow flexion from April 15, 2005?

3.  What evaluation is warranted for a limitation of left 
elbow extension from April 15, 2005?

4.  What evaluation is warranted for a limitation of left 
elbow supination from April 15, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

By a rating decision dated October 2006, the veteran's 
service connected left elbow disability evaluation was 
increased to 20 percent effective April 15, 2005.


FINDINGS OF FACT

1.  From February 1, 1996 to April 14, 2005, the veteran's 
residuals of a left elbow fracture were not manifested by 
flexion limited to 90 degrees, or extension limited to 75 
degrees; by a limitation of pronation, with motion lost 
beyond the last quarter of the arc, where the left hand did 
not approach full pronation; or where the hand was fixed near 
the middle of the arc, or moderate pronation.

2.  Since April 15, 2005, the veteran's residuals of a left 
elbow fracture warrant three separate ratings due to a 
compensable limitation of flexion, extension and supination.
 
 



CONCLUSIONS OF LAW

1.  Between February 1, 1996 and April 14, 2005, the criteria 
for a rating in excess of 10 percent for residuals of a left 
elbow fracture were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 
5207, 5213 (2006).

2.  Since April 15, 2005, a limitation of left elbow 
extension warrants a separate 10 percent rating.   38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5207; 
VAGCPRECOP 09-04 (2004); 69 Fed.Reg. 59990 (2004). 
 
3.  Since April 15, 2005, a limitation of left elbow 
supination warrants a separate 10 percent rating.   38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213; 
VAGCPRECOP 09-04 (2004); 69 Fed.Reg. 59990 (2004).
 
4.  Since April 15, 2005, a limitation of left elbow flexion 
warrants a separate 20 percent rating.   38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5206; VAGCPRECOP 09-04 
(2004); 69 Fed.Reg. 59990 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 and 
March 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In June 2006 the RO provided notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  The claim was thereafter 
readjudicated in the October 2006 supplemental statement of 
the case.   

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, the veteran offered testimony at a Board 
Central Office hearing, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

VA treatment records dated in March 1996 indicate that x-rays 
showed a bony spur on the left elbow.

At a July 1999 VA examination, the veteran reported residual 
symptoms of numbness in the area of the surgery, restricted 
motion, and pain with motion at various activities.  He also 
experienced some left shoulder pain when he did household 
activities which he attributed to increased stress to the 
shoulder with stress to the elbow.  

The examination showed a 13 centimeter (cm) scar which curved 
over the lateral aspect of the left distal arm, just above 
the elbow.  It was well healed and nontender.  The skin 
distal to the scar had no sensation in an area covering three 
or four square cm.  There was no crepitus with elbow motion.  
Painless elbow motion on the left went from 40 to 110 
degrees.  The examiner could get motion from 35 to 120 
degrees, but there was some pain at each end of range of 
motion.  This compared to 0 to 140 degrees on the right.  
Pronation was to 80 degrees equal to left, and supination was 
to 85 degrees right equal to the left.  Circumference of the 
left arm at mid arm level was 14 3/4 inches compared to 15 1/4 
inch at the same level on the right.  Circumference of the 
left forearm at its maximum was 12 1/2 inches compared to 13 
inches on the right.  There was no detectable weakness of the 
elbow flexors or extensors on manual muscle testing.

X-rays taken in July 1999 revealed a bone spur formation 
arising from the lateral humeral epicondyle.  There was some 
irregularity of the contour of the capitellum suggesting that 
fracture involved the lateral humeral condyle into the joint.  
A fracture line was not visible.  There was what may be a 
small loose body in the area of the radial humeral joint 
towards its mid joint area.  There were also small 
osteophytes which appeared to be post traumatic lying on the 
anterior surface of the distal humerus as seen on the lateral 
projection.  Otherwise, the joint spaces appeared preserved.

The examiner noted that the veteran's elbow condition would 
be responsible for easy fatigability in the use of the left 
elbow, as well as weakness.  There would not be 
incoordination from this condition.  There was some loss of 
motion related to pain as demonstrated on the examination.  
The examiner indicated that this all combined to produce 
moderate impairment of function in the use of the left elbow.  

At an August 2000 VA examination, the veteran complained of 
discomfort in the elbows, stating they "locked up."  He 
reported he did not have good strength in the elbows.  

Examination revealed the veteran to be right handed.  The 
left elbow showed a 13 cm scar noted over the lateral aspect 
of the left distal arm just above the elbow.  The scar was 
well healed and nontender.  The circumference of the left arm 
at mid arm level was 14 3/4 inches as compared to the right arm 
which was 15 1/4 inches.  Flexion in the left elbow ranged from 
35 to 120 degrees.  There was discomfort with performing 
range of motion.  Pronation and supination were to 80 degrees 
bilaterally.  Circumference of the left arm at mid arm level 
was 12 inches as compared to 13 inches on the right.  Motor 
strength was 5/5 in both upper extremities.  Examination of 
the wrists revealed the absence of swelling and deformity.  
Thenar, hypothenar and interosseous muscle atrophy was 
absent.  Abduction and adduction of the fingers were normal.  

At a June 2001 VA examination, the veteran reported an 
increase in pain at night especially if the weather was cool 
or wet.  He noted a popping sensation with some motions and 
occasionally feeling that the elbow could lock in place.  He 
indicated the scar from his laceration and surgery could be 
tender at times.  He reported some numbness in the area of 
his scar and some weakness when he tried lifting activities 
with the left arm.  He might feel some discomfort when he 
carried a briefcase in his left hand.  His symptoms did not 
prevent him from carrying out the duties of his job.  He 
indicated he was unable to play any sports and has given up 
weightlifting.

The examination showed a curving scar across the lateral 
aspect of the left distal arm and elbow.  It measured 12 cm 
in length.  It was mildly tender.  The veteran showed a full 
range of left elbow motion save for 10 degrees of full 
extension, and flexion limited to  120 degrees with minor 
discomfort at end range of motion.  Supination was to 80 
degrees on the left.  Pronation was to 75 degrees on the 
left.  The circumference of the left arm at 6 inches above 
the olecranon was 15 inches, right equal to left.  Muscle 
strength of the left elbow flexors and extensors was normal 
to manual muscle testing with the elbow held at 90 degrees 
left and right.  With the elbow maximally flexed, the elbow 
flexor strength was 4-/5.  With the left elbow maximally 
extended, extensor strength was 3+/5.  

It was noted that the frequency of flare ups was daily, 
lasting two hours in the morning and variable time in the 
evening or with rainy weather.  The examiner opined that 
there would not be an additional range of motion lost due to 
weakened motion, excess fatigability, or incoordination.  
There would be some further limitation of motion due to pain 
on use and during flare ups.  The examiner noted that it was 
not possible to quantitate how much additional loss of motion 
would occur at those times.  

At his August 2002 RO hearing, the veteran testified that he 
had numbness of his scar on his left elbow and above that had 
tenderness.  The veteran described weakness and his elbow 
would give out on him at times.  The veteran also indicated 
he had occasional locking of his elbow.  

At a February 2004 VA orthopedic consultation, the veteran 
reported pain at the lateral aspect of the left elbow.  He 
had two steroid injections, the most recent one week ago by a 
private orthopedic physician.  He indicated this had relieved 
much of his pain.  

The examination showed range of motion of the left elbow from 
10 to 115 degrees.  Pronation and supination was noted as 65 
degrees each.  Motion was not painful, but there was mild 
tenderness over the lateral epicondyle.  There was no pain 
with forced grip or resisted dorsiflexion in the left wrist.  
X-rays of the left elbow taken in December 2003 showed a 
couple of tiny separate ossicles anteriorly, and a couple of 
tiny spurs posteriorly.

At his July 2004 Board Central Office hearing, the veteran 
testified that his doctor was going to take some of the scar 
tissue off the elbow to relieve some of the pain.  He 
indicated he had what was called tennis elbow.  He stated he 
was taking Imitrex and had received cortisone shots.  The 
veteran, through his representative, contended that the 
veteran should have a separate 10 percent evaluation for his 
functional loss due to pain of range of motion and a 10 
percent for his traumatic arthritis.

Medical records from First State Surgery Center dated January 
to August 2004 show complaints of pain in the left elbow and 
treatment.  The veteran underwent Depo Medrol and Marcaine 
injections in his left elbow in January and May 2004 for his 
pain.  The pain continued and the veteran underwent a left 
elbow extensor origin release with ostectomy in July 2004.  
The veteran's physician indicated he was totally disabled 
from July 15, 2004 for five weeks.  The physician extended 
his disability for an additional three weeks.  

As a result of the veteran's left elbow extensor origin 
release with ostectomy in July 2004, the RO awarded a 
temporary total evaluation from the date of his surgery 
through September 30, 2004.

At an April 15, 2005 VA examination, the veteran complained 
of achy pain in the left elbow region every single day and 
certain positions caused him aggravation of pain.  The 
veteran reported difficulty with repetitive activities and he 
had difficulty turning his hand in and out.  He took anti-
inflammatory medications such as Aleve to alleviate some of 
his symptoms.  He did not wear a sling.  The examiner noted 
that the veteran's activities of daily living were still 
independent; however, he had difficulty with repetitive 
motions of the left elbow.  

The examination showed tenderness around the left elbow.  
Range of motion was limited from maximum extension from 45 
degrees to flexion of 90 degrees.  With repetitive use, there 
was no additional loss of range of motion due to pain, 
fatigue, weakness, or incoordination.  Range of motion was 
limited by pain.  Pronation was limited from 0 to 20 degrees 
and supination from 0 to 30 degrees.  There was no atrophy or 
sensory deficits noted.  The diagnostic impression was left 
elbow fracture with a significant loss of range of motion.  
There was no significant history of flares and he reported 
constant pain.  X-rays revealed a loose calcification in the 
joint space adjacent to the radial head.  There were soft 
tissue calcifications consistent with a calcific bursitis or 
tendonitis.

At a July 2006 VA examination, examiner noted symptoms aching 
and stiffness, pain every single day.  The veteran wore a 
brace to alleviate some of the symptoms.  He took Aleve.  It 
was noted that the veteran was right hand dominant.  
Repetitive activities reportedly aggravated his pain.  He 
reportedly was unable to push, pull, turn, or twist the left 
upper extremity.  There was no significant history of flares.  
His activities of daily living were independent.  It was 
noted that the veteran's employment history was unimpaired at 
the present time, because he was right hand dominant.  

The examination showed a 15 cm scar on the outer margin of 
the left elbow.  The scar was mobile, nontender, not adherent 
to deep tissue, and there was no keloid formation.  There 
were no ulcerations or breakdown.  Range of motion of the 
left elbow was maximum extension from 40 degrees to flexion 
of 85 degrees.  With repetitive use, there was no additional 
loss of motion due to pain, fatigue, weakness, or 
incoordination.  The examiner noted that DeLuca criteria were 
fully applied without additional loss of range of motion due 
to pain, fatigue, weakness, or incoordination.  Pronation and 
supination were also limited to 20 degrees each.  Range of 
motion was measured with the goniometer.  Range of motion was 
limited by pain, as well as mechanically.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45 (2006).

The record shows that the veteran was in receipt of a 10 
percent evaluation under Diagnostic Code 5207, from February 
1, 1996 to April 14, 2005; and that he has been assigned a 20 
percent rating since April 15, 2005.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

The general rating schedule for limitation of motion of the 
forearm is set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, and 5208.

Limitation of flexion of the minor forearm (elbow) is rated 
10 percent when limited to 100 degrees, 20 percent when 
limited to 90 degrees, and to 30 percent when limited to 55 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

In evaluating limitation of extension of the minor forearm, a 
30 percent rating is assigned for limitation to 100 degrees, 
a 20 percent rating is assigned for limitation to 90 or 75 
degrees, and a 10 percent rating is assigned for limitation 
to 45 degrees.  See 38 C.F.R. § 4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.

Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 30 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion. 38 C.F.R. § 4.71, Plate I.

Analysis

From February 1, 1996 to April 14, 2005

The medical evidence of record does not document a limitation 
of left forearm flexion or extension to a degree warranting 
the assignment of a rating in excess of 10 percent pursuant 
to Diagnostic Codes 5206 and 5207 for this period.  At worst 
a July 1999 VA examination revealed extension limited to 40 
degrees and 115 degrees of flexion.  Both findings equate to 
a noncompensable evaluation.  

Pronation and supination in February 2004 were shown to 65 
degrees.  Motion was not painful, but there was mild 
tenderness over the lateral epicondyle.  There was no pain 
with forced grip or resisted dorsiflexion in the left wrist.  

Based on the evidence of record as detailed above, the 
veteran has been awarded a 10 percent evaluation for his 
service-connected left elbow disability on the basis of 
painful motion.  In order to warrant a 20 percent evaluation 
there would need to be demonstrated the presence of a 
limitation of flexion of the left forearm to 90 degrees, or a 
limitation of extension to 75 degrees.  A 20 percent 
evaluation would additionally be indicated were there to be 
evidence of limitation of pronation, with motion lost beyond 
the last quarter of the arc, where the left hand did not 
approach full pronation; or where the hand was fixed near the 
middle of the arc, or moderate pronation.  38 C.F.R. § 4.71a, 
Codes 5206, 5207, 5213 (2006).

As is clear from the above, the veteran did not meet the 
schedular criteria for the assignment of an increased 
evaluation.  There is no indication that the veteran 
experienced a limitation of flexion or extension of his left 
forearm sufficient to warrant the assignment of a 20 percent 
evaluation nor was there evidence of a limitation of 
pronation sufficient to warrant the assignment of such a 
rating.  Even when considering the veteran's complaints of 
continued pain, the Board finds that a rating higher than 10 
percent for the period February 1, 1996 to April 14, 2005 
cannot be assigned based on the objective findings of record.  
As such, the veteran's claim for an increased evaluation for 
his service-connected left elbow disability for this period 
must be denied.

From April 15, 2005

The medical evidence of record shows that in April 2005, the 
veteran showed extension to only 45 degrees, flexion to only 
90 degrees, and supination to only 20 degrees.   The July 
2006 VA examination found similar limitations.  Accordingly, 
given the binding opinion set forth in VAGCPRECOP 09-04 
(2004); 69 Fed.Reg. 59990 (2004), and given the fact that 
flexion, extension and supination are each assigned a 
separate diagnostic code under 38 C.F.R. § 4.71a based on 
separate symptomatology, it follows that separate ratings may 
be assigned without violating the doctrine against 
pyramiding.  38 C.F.R. § 4.14 (2006).
 
Therefore, as a 10 percent rating is in order for a 
limitation of extension to 45 degrees, 38 C.F.R. § 4.71a, 
Diagnostic Code 5207, it follows that a 10 percent rating is 
in order for a limitation of extension effective from April 
15, 2005.  Likewise, in light of the limitation of supination 
shown on examinations in April 2005 and July 2006, the Board 
assigns a separate 10 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5213.  Finally, given the limitation 
of left elbow flexion to only 90 degrees at the April 15, 
2005 examination it follows that a separate 20 percent rating 
is in order effective from that date.  38 C.F.R. § 4.71a.
 
Higher ratings beyond those assigned in this decision are not 
in order in the absence of a limitation of extension to 75 
degrees, a limitation of flexion to 55 degrees, or a 
limitation of pronation beyond last quarter of arc.  
Moreover, the left hand is not shown to be so limited that it 
cannot approach full pronation.   
 
The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim covering both periods; however, 
except to the extent that the Board assigns separate ratings 
as detailed above, the preponderance of the evidence is 
against the claim and the doctrine is inapplicable.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left elbow fracture based on a limitation of 
flexion, extension, supination or pronation between February 
1, 1996 and April 14, 2005 is denied.

Entitlement to a 20 percent evaluation for a limitation of 
left elbow flexion effective from April 15, 2005, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.
 
Entitlement to a separate 10 percent evaluation for a 
limitation of left elbow extension effective from April 15, 
2005, is granted subject to the laws and regulations 
governing the award of monetary benefits.
 
Entitlement to a separate 10 percent evaluation for a 
limitation of left elbow supination from April 15, 2005 is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


